DETAILED ACTION
Applicant’s 11/29/2021 response to the previous 08/31/2021 Office action has been considered and entered.

This is the First Notice of Allowance of claims 1-10 and 12-20 as amended and/or filed in Applicant’s 11/29/2021 response.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest effective filing date is 23 October 2015 (20151023).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for priority. 

This application is a continuation application of U.S. application no. 15/535,641 filed on 06/13/2017 now U.S. Patent Number 10509401.  

15/535,641 is a 371 of PCT/JP2015/080767 filed on 10/30/2015 (“Parent Applications”).

PCT/JP2015/080767 claims priority to JAPANESE application number 2015-011057 filed on 23 October 2015 (20151023).

Response to Amendments/Arguments
Applicant’s 11/29/2021 amendments to the claims and arguments with respect to the rejection set forth in section 11 of the previous 08/31/2021 Office action have been fully considered and are persuasive.  Accordingly said rejection has been withdrawn. 

All objections and rejections having been withdrawn, this application is now in condition for allowance.

Allowable Subject Matter
Claims 1-10 and 12-20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
Regarding the independent claim(s), the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious the invention as a whole:  The prior art made of record and not relied upon is 
US 20050076054 A1 to Moon, Billy Gayle  et al. is newly discovered art that teaches inter alia a remote controlled device that enters standby mode while awaiting further instructions in for example, Para [0008] and Figure 1 reproduced immediately below.

    PNG
    media_image1.png
    545
    731
    media_image1.png
    Greyscale

US 20130197718 A1 to LEE; Chang Eun et al. is newly discovered and also teaches a robot that operates in several different modes in for example, claims 1 and 2:
“1. An unmanned surveillance device, comprising: a robot control terminal configured to be loaded within a remote control robot under a surveillance environment, collect state information and surrounding circumstance information, operate the remote control robot in driving mode or surveillance mode according to a remote control command corresponding to the state information and surrounding circumstance information; and a remote control system configured to receive the state information and the surrounding circumstance information of the remote control robot from the robot control terminal, output the received state information and surrounding circumstance information of the remote control robot, and provide the remote control command to the robot control terminal.
The unmanned surveillance device of claim 1, wherein the driving mode includes one of standby mode, semi-autonomous driving mode, autonomous driving mode, return mode, manual control mode, or emergency stop mode.”

None of the prior art teaches or renders obvious the claimed invention for at least the reasons set forth below.
The closest prior art of US 20160304217 A1 to Fisher; James Mark et al. (Fisher) in view of US 9056676 B1 to Wang fails to teach or render obvious inter alia an information processing device or method, comprising: an acquisition unit configured to acquire real time information associated with a user; and a controller configured to: control autonomous movement of a device based on the acquired real time information associated with the user; hold the device at a first position based on the acquired real time information associated with the user, wherein the first position satisfies a first condition; and autonomously switch a mode of the device from a stand-by mode to a carry mode based on the real time information associated with the user, wherein the device stands at the first position in the stand-by mode, and the device is carried by the user in the carry mode as set forth in the independent claim(s). 
The dependent claims, being further limiting to the independent claims, definite and enabled by the Specification are also allowed.

This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (See MPEP § 1302.14 [R-07.2015] Latest Revision January 2018 [R-08.2017]).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].

Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

/DANIEL L GREENE/Examiner, Art Unit 3665 
20220217                                                                                                                                                                                                       

/HUNTER B LONSBERRY/Supervisory Patent Examiner, Art Unit 3665